  4:19-cr-03030-JMG-CRZ Doc # 82 Filed: 08/04/20 Page 1 of 1 - Page ID # 168




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:19CR3030

      vs.
                                                            ORDER
DEVIN L. ASHFORD,

                   Defendant.


      To assure a just and fair trial of this case,

      IT IS ORDERED:

       1)    The government’s witness list shall be filed under restricted access
and shall not include the addresses, phone numbers, or other contact information
for the government’s witnesses.

      2)     The government shall provide the addresses and phone numbers of
its witnesses to Defendant’s counsel. Defense counsel may share this
information with others in his office, but defense counsel and those in his office
are prohibited from disseminating the addresses, phone numbers, or other
contact information for the government’s witnesses to anyone else.

       3)    Defendant telephone privileges from the Saline County Jail are
restricted. Except for his attorney, Defendant is not permitted to speak with
anyone by telephone.


      Dated this 4th day of August, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
